Title: From John Adams to Joseph T. Buckingham, 13 October 1822
From: Adams, John
To: Buckingham, Joseph T.



Sir
Montizillo 13 Oct 1822

Accept my best thanks for your vol of collections from the public Journals. Unable to read myself, I have not found a reader for more than three or four pieces in it The first has penetrated into an aking void in my heart where are inexstinguishable sorrows & griefs, which even resignation itself can not assuage
this second The third is a memorable example of the morality of le the legitimate sovereigns—rather exceeding that of the most christian king, who erected two splendid palaces as examples to all Europe one to Madam La Pompadour—the other to Madame La du Barry. These examples would be worthy of the solemn league and covenant of Catharine de Medicis or the more modern solemn league & covenant which sheds such a lustre over the present age but I cannot enlarge at present. Again Accept the thanks of your fellow citizen and humb servt.
J A